TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00696-CR
                                       NO. 03-10-00697-CR



                                      Luke Myers, Appellant

                                                 v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
       NOS. 7173 & 7174, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                              MEMORANDUM OPINION


                  Luke Myers pleaded guilty to one count of aggravated robbery and one count of

evading arrest or detention with a vehicle, and pleaded true to enhancement allegations. He did

not have an agreement as to punishment. After a hearing on punishment, the trial court assessed

sentence of concurrent prison terms of fifty years for aggravated robbery and twenty years for

evading arrest.

                  Appellant’s court-appointed attorney has filed a motion to withdraw as counsel

supported by a brief concluding that this appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional

evaluation of the records demonstrating why there are no arguable grounds to be advanced. See

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy

of counsel’s brief and was advised of his right to examine the appellate record and to file a pro se

brief. See Anders, 386 U.S. at 744. No pro se brief has been filed and no extension of time to file

a pro se brief has been requested.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that this appeal is frivolous. Counsel’s motion to withdraw is

granted. The judgment of conviction is affirmed.




                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: May 11, 2011

Do Not Publish




                                                 2